J-S67023-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

WILLIAM M. DANIELS

                            Appellant                  No. 510 WDA 2014


                   Appeal from the PCRA Order March 7, 2014
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0002083-1997
                                          CP-02-CR-0002233-1996
                                          CP-02-CR-0002235-1996
                                          CP-02-CR-0016251-1995


BEFORE: DONOHUE, J., MUNDY, J., and FITZGERALD, J.*

MEMORANDUM BY MUNDY, J.:                           FILED JANUARY 08, 2015

        Appellant, William M. Daniels, appeals pro se from the March 7, 2014

order dismissing as untimely his petition for relief filed pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.1         After careful

review, we affirm.


____________________________________________
*
    Former Justice specially assigned to the Superior Court.
1
  We note that Appellant was also charged at docket number CP-02-CR-
2233-1996 with one count of intimidation of a witness that was subsequently
withdrawn. On November 19, 2014, this Court entered an order directing
the trial court to certify and transmit to this Court the record for docket
number CP-02-CR-2235-1996, upon which Appellant was originally
convicted, and is part of the subject of the PCRA proceedings. Superior
Court Order, 11/19/14, at 1. The record was received by this Court on
(Footnote Continued Next Page)
J-S67023-14


        A prior panel of this Court summarized the relevant factual and

procedural background of this case as follows.

              Appellant was involved in the September 20, 1994
              shooting death of Ronald Hawkins, a jitney driver, in
              Pittsburgh’s Northside area. Appellant fled the
              jurisdiction.   In November 1995, after police
              discovered his involvement in the murder, he was
              arrested in Michigan. Appellant was granted bond
              but failed to appear for trial in February 1997. He
              was located in Georgia, arrested, and extradited.

Commonwealth v. Daniels, 768 A.2d 881 (Pa. Super. 2000) (Daniels I)

(unpublished memorandum at 1), appeal denied, 796 A.2d 978 (Pa. 2001).

        On November 30, 1995, the Commonwealth filed an information, at

docket number CP-02-CR-16251-1995, charging Appellant with one count of

criminal homicide.2         The Commonwealth filed a second information, at

docket number CP-02-CR-2235-1996 on March 25, 1996, charging Appellant

with one count of carrying a firearm without a license.3 On March 24, 1997,

the Commonwealth filed a third information, at docket number CP-02-CR-

2083-1997, charging Appellant with one count each of criminal homicide and

criminal conspiracy.4       After a jury trial, on September 24, 1998, Appellant

                       _______________________
(Footnote Continued)

November 24, 2014. We have amended the caption to reflect this addition
to the certified record.
2
    18 Pa.C.S.A. § 2501(a).
3
    18 Pa.C.S.A. § 6106(a).
4
    18 Pa.C.S.A. § 903(a).



                                            -2-
J-S67023-14


was found guilty of one count each of murder in the first degree, carrying a

firearm without a license, and criminal conspiracy.5 On November 23, 1998,

the trial court imposed a term of life imprisonment for first-degree murder

and a consecutive term of 13½ to 27 years’ imprisonment for the remaining

charges.6 On November 27, 2000, this Court affirmed Appellant’s judgment

of sentence.     Daniels I, supra.         Our Supreme Court denied Appellant’s

petition for allowance of appeal on June 22, 2001. Id.

       A prior panel of this Court described the post-conviction history of this

case as follows.

              Appellant filed a timely PCRA petition on July 23,
              2002. The PCRA court dismissed Appellant’s petition
              without a hearing on July 13, 2004. This Court
              affirmed the PCRA court’s order on July 6, 2005.
              Commonwealth v. Daniels, 883 A.2d 686 (Pa.
              Super.      2005)     (unpublished      memorandum).
              Appellant filed a motion for re-argument en banc to
              this Court which was subsequently denied on
              September 19, 2005.          On October 24, 2005,
              Appellant filed a petition for allowance of appeal to
              our Supreme Court and a second untimely PCRA
              petition.    The PCRA court issued an opinion on
              December 7, 2005, deferring review of this petition
              until after the disposition of the allowance of appeal
              with our Supreme Court.


____________________________________________
5
  The criminal homicide charge at docket number CP-02-CR-2083-1997 was
nolle prossed. Based on our review of the record, both criminal homicide
charges at both docket numbers arose from the death of Mr. Hawkins.
6
  Specifically, the trial court imposed a sentence of three-and-one-half to
seven years imprisonment for carrying a firearm without a license and ten to
20 years’ imprisonment for criminal conspiracy.



                                           -3-
J-S67023-14


                  On March 8, 2006, our Supreme Court granted
           Appellant’s petition for allowance of appeal with
           respect to his argument that this Court erred in
           failing to consider the merits of his claim regarding
           the recantation testimony of Eric Ross. It further
           vacated our July 6, 2005 order and remanded to this
           Court for the entry of an order affirming the July 13,
           2004 order of the PCRA court but clarifying that
           Appellant’s claim based upon Eric Ross’s affidavit
           was dismissed without prejudice to raise in a
           subsequent PCRA petition.       Commonwealth v.
           Daniels, 586 Pa. 261, 892 A.2d 820 (2006). On
           April 21, 2006, this Court complied with the order of
           our Supreme Court on remand. Commonwealth v.
           Daniels, 902 A.2d 974 (Pa. Super. 2006)
           (unpublished memorandum).

                 Appellant filed a third PCRA petition on May 19,
           2006, raising the issue regarding the recantation
           testimony of Eric Ross.        Appellant also filed a
           supplementary PCRA petition, after receiving leave of
           court to do so, that included an issue regarding
           newly-discovered evidence. Specifically, Appellant
           raised an issue regarding a witness, Rayco Saunders.
           The PCRA court held an evidentiary hearing on these
           claims on July 15, 2008. At this hearing, Eric Ross
           asserted his Fifth Amendment rights against self-
           incrimination, and he refused to testify. However,
           Rayco Saunders was available, and he testified on
           Appellant’s behalf. The PCRA court denied relief to
           Appellant on July 15, 2008. The July 15, 2008 order
           was filed on August 6, 2008, and Appellant filed a
           timely notice of appeal to this Court and a timely
           Pa.R.A.P.    1925(b)     statement    of   the  errors
           complained of on appeal to the PCRA court.

Commonwealth      v.   Daniels,   976    A.2d   1200   (Pa.   Super.   2009)

(unpublished memorandum at 2-3), appeal denied, 980 A.2d 605 (Pa. 2009)

(Daniels II). On May 5, 2009, this Court affirmed the PCRA court’s order




                                   -4-
J-S67023-14


dismissing Appellant’s third PCRA petition. Id. Our Supreme Court denied

Appellant’s petition for allowance of appeal on September 30, 2009. Id.

          On July 9, 2013, Appellant filed his fourth PCRA petition pro se. The

PCRA court appointed Scott Coffey, Esquire (Attorney Coffey) as counsel.

On October 17, 2013, Attorney Coffey filed a motion to withdraw as counsel,

along with a “no-merit letter” in accordance with Commonwealth v.

Turner, 544 A.2d 927 (Pa. 1988), Commonwealth v. Finley, 550 A.2d

213 (Pa. Super. 1988) (en banc), and their progeny. On October 31, 2013,

Chris Rand Eyster, Esquire (Attorney Eyster), entered his appearance on

Appellant’s behalf, and thereafter, the PCRA court granted Attorney Coffey’s

petition to withdraw.        On December 13, 2013, the PCRA court granted

Appellant leave to file an amended PCRA petition, after which Appellant filed

a “Petition for Habeas Corpus Relief Pursuant to Article I, Section 14 of the

Pennsylvania Constitution and for Statutory Post-Conviction Relief under the

Post Conviction Relief Act,” as well as a subsequent addendum to this

motion.      The Commonwealth filed answers opposing Appellant’s requested

relief.     On March 7, 2014, the PCRA court entered an order dismissing

Appellant’s PCRA petition as untimely filed. On March 21, 2014, Appellant

filed a timely pro se notice of appeal.7

          On appeal, Appellant raises the following issues for our review.
____________________________________________
7
  Appellant and the PCRA court have complied with Pennsylvania Rule of
Appellate Procedure 1925.



                                           -5-
J-S67023-14


          I.    [Whether    Appellant]    now  has   concrete
          evidence that jury foreman Reginald J. White lied at
          voir dire that he did not know [Appellant] or [the]
          lead homicide detective on [the] case Richard
          McDonald and conspired with Detective McDonald to
          prejudice and taint [Appellant]’s jury to convict
          because of his personal bias[?] …

               I. (a) Whether the PCRA court “erred” in
               dismissing [Appellant]’s second or subsequent
               petition as untimely, despite [Appellant]
               satisfying the (60) sixty day rule/after
               discovered facts exceptions to the PCRA time-
               bar, under 42 Pa.C.S.A. [§§] 9545(b)(1)(i) and
               9545(b)(1)(ii)?

          II.   Did the Commonwealth “withhold” exculpatory
          evidence in violation of Brady v. Maryland, 373
          U.S. 83 (1963), in the form of the following
          information and documents, which some were
          accidentally and partially turned over to the defense
          attorney 10 years after [Appellant]’s trial[,] 2½
          weeks before [Appellant]’s PCRA hearing, and some
          of the documents not until private investigator R.J.
          Getner received copy from Dr. Robert Levine of
          Allegheny County Medical Examiner’s Office on
          February 5, 2014[?]

               II. (a)       The recovery of one of the murder
               weapons, a .40 caliber Smith & Wesson, Iberia
               pistol, serial number 005657.

               II. (b)      Forensic section supplemental II
               report, signed by Dr. Robert Levine, showing
               the murder weapon, .40 caliber [Smith &
               Wesson] Iberia pistol, was found in possession
               of Rayco Saunders and seized by police 3 ½
               years prior to [Appellant]’s trial.

               II. (c)   Supplemental report of interview of
               911 callers taken by police officers Jill
               Smallwood and Keith Andrews, File # H-50-94.




                                  -6-
J-S67023-14


                     II. (d)    Initial report by police on homicide
                     of Ronald Hawkins September 20, 1994.

               III. Did [the] Commonwealth ADA necessary [sic]
               commit “fraud upon the court” when she knowingly
               allowed [the] Commonwealth’s forensic expert
               witness Dr. Robert Levine [to] give false perjured
               testimony at [Appellant]’s trial that he “never”
               recovered [the] murder weapons in this case[,] when
               [the] ADA necessary [sic] knew [the] Commonwealth
               had [the] .40 caliber [Smith & Wesson] murder
               weapon and Dr. Robert Levine ran test[s] and filed
               (2) reports on [the] .40 caliber [Smith & Wesson]
               murder weapon 3 ½ years before [Appellant]’s trial?

               IV.   [Whether] claims based on “actual innocence”
               and “miscarriage of justice” cannot be procedurally
               barred because the imprisonment of an innocent
               person violates the Due Process Clause and the
               Eighth Amendment prohibition against Cruel and
               Unusual Punishment[?] …

Appellant’s Brief at 2-3.

      We begin by noting our well-settled standard of review. “In reviewing

the   denial    of   PCRA   relief,   we   examine   whether   the   PCRA   court’s

determination is supported by the record and free of legal error.”

Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014) (internal quotation

marks and citation omitted). “The scope of review is limited to the findings

of the PCRA court and the evidence of record, viewed in the light most

favorable to the prevailing party at the trial level.”         Commonwealth v.

Spotz, 84 A.3d 294, 311 (Pa. 2014) (citation omitted).           “It is well-settled

that a PCRA court’s credibility determinations are binding upon an appellate

court so long as they are supported by the record.”            Commonwealth v.


                                           -7-
J-S67023-14


Robinson, 82 A.3d 998, 1013 (Pa. 2013) (citation omitted). However, this

Court reviews the PCRA court’s legal conclusions de novo. Commonwealth

v. Rigg, 84 A.3d 1080, 1084 (Pa. Super. 2014) (citation omitted).

     We also note that a PCRA petitioner is not automatically entitled to an

evidentiary hearing.    We review the PCRA court’s decision dismissing a

petition without a hearing for an abuse of discretion.      Commonwealth v.

Roney, 79 A.3d 595, 604 (Pa. 2013) (citation omitted).

             [T]he right to an evidentiary hearing on a post-
             conviction petition is not absolute. It is within the
             PCRA court’s discretion to decline to hold a hearing if
             the petitioner’s claim is patently frivolous and has no
             support either in the record or other evidence. It is
             the responsibility of the reviewing court on appeal to
             examine each issue raised in the PCRA petition in
             light of the record certified before it in order to
             determine if the PCRA court erred in its
             determination that there were no genuine issues of
             material fact in controversy and in denying relief
             without conducting an evidentiary hearing.

Commonwealth v. Wah, 42 A.3d 335, 338 (Pa. Super. 2012) (internal

citations omitted). “[A]n evidentiary hearing is not meant to function as a

fishing expedition for any possible evidence that may support some

speculative claim of ineffectiveness.”        Roney, supra at 605 (citation

omitted).

     Before we may address the merits of Appellant’s arguments, we must

first consider the timeliness of Appellant’s PCRA petition because it

implicates   the   jurisdiction   of   this   Court   and   the   PCRA   court.

Commonwealth v. Davis, 86 A.3d 883, 887 (Pa. Super. 2014) (citation

                                       -8-
J-S67023-14


omitted).    Pennsylvania law makes clear that when “a PCRA petition is

untimely, neither this Court nor the trial court has jurisdiction over the

petition.” Commonwealth v. Seskey, 86 A.3d 237, 241 (Pa. Super. 2014)

(citation omitted), appeal denied, 101 A.3d 103 (Pa. 2014). The “period for

filing a PCRA petition is not subject to the doctrine of equitable tolling;

instead, the time for filing a PCRA petition can be extended only if the PCRA

permits it to be extended[.]” Commonwealth v. Ali, 86 A.3d 173, 177 (Pa.

2014) (internal quotation marks and citation omitted), cert. denied, Ali v.

Pennsylvania, --- U.S. ---, 2014 WL 2881005 (2014). This is to “accord

finality to the collateral review process.”    Commonwealth v. Watts, 23

A.3d 980, 983 (Pa. 2011) (citation omitted). “However, an untimely petition

may be received when the petition alleges, and the petitioner proves, that

any of the three limited exceptions to the time for filing the petition, set

forth   at   42   Pa.C.S.A.   §   9545(b)(1)(i),   (ii),   and   (iii),   are   met.”

Commonwealth v. Lawson, 90 A.3d 1, 5 (Pa. Super. 2014) (citation

omitted). The PCRA provides, in relevant part, as follows.


             § 9545. Jurisdiction and proceedings

                                        …

             (b) Time for filing petition.—

                   (1) Any petition under this subchapter,
                   including a second or subsequent petition, shall
                   be filed within one year of the date the
                   judgment becomes final, unless the petition
                   alleges and the petitioner proves that:

                                      -9-
J-S67023-14



                        (i) the failure to raise the claim
                        previously was the result of interference
                        by   government      officials with   the
                        presentation of the claim in violation of
                        the Constitution or laws of this
                        Commonwealth or the Constitution or
                        laws of the United States;

                        (ii) the facts upon which the claim is
                        predicated    were  unknown   to   the
                        petitioner and could not have been
                        ascertained by the exercise of due
                        diligence; or

                        (iii) the right asserted is a constitutional
                        right that was recognized by the
                        Supreme Court of the United States or
                        the Supreme Court of Pennsylvania after
                        the time period provided in this section
                        and has been held by that court to apply
                        retroactively.

                  (2) Any petition invoking an exception
                  provided in paragraph (1) shall be filed within
                  60 days of the date the claim could have been
                  presented.

                                       …

42 Pa.C.S.A. § 9545(b).

      In the case sub judice, Appellant was sentenced on November 23,

1998, this Court affirmed the judgment of sentence on November 27, 2000,

and our Supreme Court denied allocatur on June 22, 2001.               Therefore,

Appellant’s judgment of sentence became final on September 20, 2001,

when the period for Appellant to file a petition for a writ of certiorari in the

United States Supreme Court expired.          See 42 Pa.C.S.A. § 9545(b)(3)


                                     - 10 -
J-S67023-14


(stating, “a judgment becomes final at the conclusion of direct review,

including discretionary review in the Supreme Court of the United States and

the Supreme Court of Pennsylvania, or at the expiration of time for seeking

the review[]”); U.S. Sup. Ct. R. 13(1) (stating “a petition for a writ of

certiorari to review a judgment in any case … is timely when it is filed with

the Clerk of this Court within 90 days after entry of the judgment[]”).

Consequently, Appellant had until September 20, 2002 to timely file his

PCRA petition.      Appellant filed the instant petition on July 9, 2013, more

than ten years after his judgment of sentence became final. As a result, it

was patently untimely.

       However, Appellant alleges that time-bar exceptions apply to the

instant petition.     Appellant first alleges that the government interference

exception at Section 9545(b)(1)(i) applies.8           Appellant’s Brief at 21.

Appellant’s second argued time-bar exception is the newly-discovered fact

exception at Section 9545(b)(1)(ii).

              54.    [Appellant]’s [petition is timely filed pursuant
                     to 42 Pa. C.S. § 9545(b)(1)(ii) in that the facts
                     upon which the claims are predicated were
                     unknown to [Appellant] and could not have
____________________________________________
8
  The Commonwealth counters in its brief that in the PCRA court below,
Appellant did not rely on this exception, and Appellant has waived any
argument on this basis. See Commonwealth’s Brief at 23-24 (noting, “in …
[his] amended PCRA petition, [Appellant] sought to rely only on the ‘newly
discovered evidence’ exception[]”). However, our review of Appellant’s
amended PCRA petition reveals that Appellant explicitly invoked Section
9545(b)(1)(i). See Appellant’s Amended PCRA Petition, 2/13/14, at 12.



                                          - 11 -
J-S67023-14


                 been ascertained by the exercised [sic] of due
                 diligence. And the evidence obtained from the
                 interview of Dr. Levine on February 5, 2014,
                 Investigative Report of R.J. Getner constitutes
                 newly discovered evidence and the instant
                 petition is being filed “within 60 days of the
                 date the claim could have been presented.”
                 See 42 P. [sic] C.S. § 9545(b)(2).

Id.

      In order to meet the statutory requirements of the governmental

interference exception, “Appellant was required to plead and prove that his

failure to raise the claim previously was the result of interference by

government officials with the presentation of the claim [or claims] in

violation of the Constitution or laws of this Commonwealth or the

Constitution or laws of the United States….” Commonwealth v. Chester,

895 A.2d 520, 523 (Pa. 2006) (internal quotation marks and citation

omitted; emphasis in original).   A defendant claiming this exception must

also show that “the information could not have been obtained earlier with

the exercise of due diligence.”   Commonwealth v. Hawkins, 953 A.2d

1248, 1253 (Pa. 2006) (citation omitted). Likewise, our Supreme Court has

previously described a petitioner’s burden under the newly-discovered

evidence exception as follows.

           [S]ubsection (b)(1)(ii) has two components, which
           must be alleged and proved. Namely, the petitioner
           must establish that: 1) “the facts upon which the
           claim was predicated were unknown” and 2) “could
           not have been ascertained by the exercise of due
           diligence.” 42 Pa.C.S. § 9545(b)(1)(ii) (emphasis
           added).

                                   - 12 -
J-S67023-14



Commonwealth v. Bennett, 930 A.2d 1264, 1272 (Pa. 2007) (emphasis in

original). “Due diligence demands that the petitioner take reasonable steps

to protect his own interests.    A petitioner must explain why he could not

have learned the new fact(s) earlier with the exercise of due diligence.   This

rule is strictly enforced.” Commonwealth v. Williams, 35 A.3d 44, 53 (Pa.

Super. 2011) (citation omitted), appeal denied, 50 A.3d 121 (Pa. 2012).

      Additionally, as this Court has often explained, all of the time-bar

exceptions are subject to a separate deadline.

                     The statutory exceptions to the timeliness
             requirements of the PCRA are also subject to a
             separate time limitation and must be filed within
             sixty (60) days of the time the claim could first have
             been presented. See 42 Pa.C.S.A. § 9545(b)(2).
             The sixty (60) day time limit … runs from the date
             the petitioner first learned of the alleged after-
             discovered facts. A petitioner must explain when he
             first learned of the facts underlying his PCRA claims
             and show that he brought his claim within sixty (60)
             days thereafter.

Id. (some citations omitted).     Our Supreme Court has held that Section

9545(b)(2) also requires a showing of due diligence insofar that a petitioner

must file the petition within 60 days that the claim could have first been

presented.   Commonwealth v. Edmiston, 65 A.3d 339, 350 (Pa. 2013),

cert. denied, Edmiston v. Pennsylvania, 134 S. Ct. 639 (2013).

      In the case sub judice, Appellant avers that his petition is timely

because it was filed within 60 days of when he received his private

investigator’s report.    Appellant’s Brief at 21.      This report centrally

                                     - 13 -
J-S67023-14


references interviews with Dr. Levine, one of the Commonwealth’s expert

witnesses at trial, and Eric Ross.             Appellant’s Amended PCRA Petition,

2/13/14, Exhibit D, at 1.9

        With regards to Dr. Levine, as the Commonwealth points out,

Appellant’s amended PCRA petition, on its face, acknowledges that the

report only supports a claim that was made in the years prior. Specifically,

the amended petition states, “[w]ith respect to the above Brady [v.

Maryland, 473 U.S. 83 (1968)] claim under subsections a and b,

[Appellant] proved at the evidentiary hearing in July of 2008 that he had

not been provided with the supplemental report -- concerning the recovery

of the .40 caliber murder weapon -- prior to trial.”         Appellant’s Amended

PCRA Petition, 2/13/14, at 8 (emphasis added).               By the same token,

Appellant has known about Dr. Levine for years, and his brief does not

explain why he could not have interviewed him years earlier with the

exercise of due diligence.

        Turning to Eric Ross, Appellant has known about Ross for years as

Ross was the subject of his previous PCRA petition. See Daniels II, supra

at 3.    This Court previously held that because Ross refused to testify at

Appellant’s earlier PCRA hearing, Ross was “unavailable.”         Id. at 5.   As a

result of this determination, our previous decision denying his third PCRA


____________________________________________
9
    We note the report is dated February 10, 2014.



                                          - 14 -
J-S67023-14


petition was “without prejudice” should Ross become “available.”    Id. at 5

n.2. Nevertheless, our previous memorandum decision also noted that this

does not ameliorate Appellant’s duty of due diligence in pursuing these

claims. Id. Here, the investigator’s report states that he interviewed Ross

on December 9, 2013. Appellant’s Amended PCRA Petition, 2/13/14, Exhibit

D, at 1. This was more than five years after Ross had refused to testify at

the previous PCRA hearing. As noted above, our Supreme Court has held

that Section 9545(b)(2) requires a petition be filed within 60 days of the

date that the claim could have first been filed. See Edmiston, supra. As

a result, Appellant was required to plead and prove that this interview with

Ross could not have been procured within the last five years with the

exercise of due diligence. Appellant has made no such showing. Therefore,

we conclude Appellant has failed to plead and prove that his petition is

timely pursuant to Section 9545(b)(2).10 See id. As Appellant’s brief does

not allege that any other exception to the time-bar applies regarding any



____________________________________________
10
    Although we base our conclusion regarding Dr. Levine on Section
9545(b)(2), we would also reject Appellant’s argument that his investigator’s
interview with Dr. Levine could satisfy the newly-discovered fact time-bar
exception.    Our Supreme Court has repeatedly explained that Section
9545(b)(1)(ii) focuses “on [the] newly discovered facts, not on a newly
discovered or a newly willing source for previously known facts.”
Commonwealth v. Marshall, 947 A.2d 714, 720 (Pa. 2008) (citations
omitted; brackets and emphasis in original). As Appellant’s amended PCRA
petition concedes that Dr. Levine was known to him for years, Appellant
cannot satisfy Section 9545(b)(1)(ii).



                                          - 15 -
J-S67023-14


other claim, the PCRA court was without jurisdiction to consider the merits of

Appellant’s petition.11 See Lawson, supra.

       Based on the foregoing, we conclude the PCRA court properly

dismissed Appellant’s PCRA petition as untimely filed. Accordingly, the PCRA

court’s March 7, 2014 order is affirmed.

       Order affirmed.

       Judge Donohue joins the memorandum.

       Justice Fitzgerald concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/8/2015




____________________________________________
11
   To the extent Appellant alleges that the PCRA time-bar violates the Due
Process Clause of the Fourteenth Amendment to the Federal Constitution, we
note our Supreme Court has rejected such an argument. Commonwealth
v. Peterkin, 722 A.2d 638, 643 n.8 (Pa. 1998). In addition, as the PCRA
time-bar does not increase or inflict any type of punishment, we also reject
Appellant’s argument that the time-bar violates the Cruel and Unusual
Punishment Clause of the Eighth Amendment. We also reject Appellant’s
argument that we may “disregard” the timeliness requirements of the PCRA.
See Lawson, supra at 4 (stating, “[t]he timeliness of a PCRA petition is a
jurisdictional threshold and may not be disregarded in order to reach the
merits of the claims raised in a PCRA petition that is untimely[]”).



                                          - 16 -